El Juez Asociado Sr. Wole,
emitió la opinión del tribunal.
No vemos que se haya alegado en la petición ningún error de procedimiento sino que más bien se ha alegado la consi-deración y resolución errónea de las cuestiones planteadas en las alegaciones. Aún cuando tuviéramos duda no debe-mos expedir el mandamiento de certiorari pues estamos con-vencidos de que las cuestiones de que se queja el peticionario pueden perfectamente considerarse en la apelación.
El peticionario expresa que aunque se ha establecido una apelación pudiera ocurrir que antes de la resolución de su apelación, prescribiese su derecho si necesitase deducir una nueva demanda, pero tal fundamento apenas es persuasivo para este tribunal, pues este es un riesgo que asume todo litigante y hay medios para uno protegerse. Sin embargo, si hay algo en tal situación y el caso es realmente extraor-dinario, el peticionario podría solicitar de la corte que diera preferencia al caso en el calendario, o en el acto de la vista llamar la atención a la probable extinción del término de prescripción. Se deniega la petición.

Desestimada la solicitud.

*206Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Aldrey y Hutchison.